DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 08/14/2020, said application claims a priority filing date of 02/23/2018.  Claims 1-12 are pending. Claims 1 and 11-12 are independent.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S106 in FIG. 3
The drawings are objected to because S104 → S105 or S104 → S106 in FIG. 3 is opposite to ¶¶ [0047]-[0048] of the specification: "… in a case where the vibration restriction condition is not satisfied as a result of the determination in step S104 (No in step S104), the information processing apparatus 100 vibrates the vibration unit 160 in accordance with reproduction of the content (step S105) ... in a case where the vibration restriction condition is satisfied (Yes in step S104), the  information processing apparatus 100 restricts the vibration of the vibration unit 160".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND COMPUTER PROGRAM FOR CONTROLLING VIBRATION.

Claim Objections
Claims 8 and 10-12 are objected to because of the following informalities:  
in Claim 8, lines 2-3, "contactless power feeding" appears to be "the contactless power feeding";
in Claim 10, line 2, "music content" appears to be "the music content
in Claim 11, lines 2-10 and Claim 12, lines 3-11, "an/the own apparatus" appears to be "an/the information processing apparatus" or "an/the apparatus" (see also 112 (b) rejection to Claim 1).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an/the own apparatus" in lines 3-4, 8, and 11, which rendering the claim indefinite because " (NOTE: "the own apparatus", cited in Claim 6, lines 4 and 6; and Claim 8, line 4, are also replaced by "the information processing apparatus" or "the apparatus").
Claim1 and 11-12 recite the limitation "an information processing apparatus comprising: a vibration unit … detect/detecting a state of an own apparatus and control/controlling a state of the vibration unit on a basis of a detection result " in lines , which rendering these claims indefinite because it is unclear .
Claims 1 and 11-12 recite the limitation "the control unit vibrates the vibration unit in accordance with reproduction of content while the content is being reproduced …" in lines 6-8, 5-7, and 6-8 respective and the limitation "… restricts vibration of the vibration unit even while the content is being reproduced …" in lines 9-11, 8-10, 9-11 respectively, which rendering these claims indefinite because it is unclear whether ".
Claims 2-10 are rejected for fully incorporating the deficiency of their respective base claims.
Claim 2 recites the limitation "wherein the predetermined condition is a state in which screen display is not performed" in lines 2-3, which rendering the claim indefinite because ".
Claim 3 recites the limitation "wherein the predetermined condition is a state in which the content is not reproduced and screen display is not performed" in lines 2-3, which rendering the claim indefinite because ".
Claim 4 recites the limitation "wherein the predetermined condition is that operation on a user interface accompanied by the vibration of the vibration unit is performed during reproduction of the content" in lines 2-5, which rendering the claim indefinite because ".
Claim 5 is rejected for fully incorporating the deficiency of their respective base claims.
Claim 5 recites the limitation "wherein the user interface is a user interface for receiving input of characters" in lines 2-3, which rendering the claim indefinite because it is unclear whether these instances of ".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "a computer program" is claimed, which can be reasonably interpreted as "software per se" and is process", a "machine", a "manufacture" or a "composition of matter" as defined in 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YAMANO et al. (WO 2015/186394 A1, published on 12/10/2015; corresponding to US 2017/0136354 A1), hereinafter YAMANO.

Independent Claims 1 and 11-12
YAMANO discloses an information processing apparatus (YAMANO, 1A in FIG. 2; 1B in FIG. 6; 1C in FIG. 8; 1D in FIG. 9; 1E in FIG. 11; ¶¶ [0025], [0071], [0095], 1: electronic equipment 2 with vibrating apparatus 1A/1B/1C/1D/1E including signal processing unit 108/208/308/408/508 respectively) comprising: 
a vibration unit (YAMANO, 14 in FIG. 2; 24 in FIG. 6; 34 in FIG. 8; 44 in FIG. 9; 54 in FIG. 11; ¶¶ [0027]-[0028], [0077], [0096], [0102], and [0123]: vibration unit); and 
a control unit (YAMANO, 106 in FIG. 2; 208 in FIG. 6; 306 and 312 in FIG. 8; 406 in FIG. 9; 506 in FIG. 11; ¶¶ [0031], [0078], [0096]-[0097], [0102], and [0123]: output control unit 106/306/406/506, signal processing unit 208, or vibration control unit 312 control whether or not to perform vibration at the vibrating unit 24) configured to detect a state of an own apparatus and control a state of the vibration unit on a basis of a detection result (YAMANO, FIGS. 7-8; ¶¶ [0086]-[0090]: detect a case where the vibrating apparatus 1C is put into a normal usage state as illustrated in FIG. 7(A), put into a non-usage state as illustrated in FIG. 7(B), or used as a stand as illustrated in FIG. 7(C) based on the projecting direction of the gripped portion 32 with respect to the equipment holding unit 30; control vibration of the vibrating unit 34 based on the projecting direction of the gripped portion 32 with respect to the equipment holding unit 30 and whether the vibrating apparatus 1C is in a normal usage state or a non-usage state), wherein the control unit vibrates the vibration unit in accordance with reproduction of content while the content is being reproduced in the own apparatus (YAMANO, FIGS. 1-2; ¶¶ [0027] and [0034]-[0035]: the vibrating unit 14 vibrates based on the sound signal acquired from the electronic equipment 2 and vibrates the gripped portion 12; the signal processing unit 108 controls vibration and sound output at the vibrating unit 14 and the sound output unit 104 by performing predetermined signal and, 
in a case where a predetermined condition is satisfied, restricts vibration of the vibration unit even while the content is being reproduced in the own apparatus (YAMANO, FIGS. 7-8; ¶¶ [0089], [0093], and [0097]: the vibrating apparatus 1C performs control of stopping the vibration function of the vibrating unit 34 and automatically prevents vibration of the vibrating unit 34 in a state where vibration of the gripped portion 32 is not required; the vibrating apparatus 1C determines a state of the vibrating apparatus 1C by the motion sensor, and, when the vibrating apparatus 1C is placed on a fixed object, the vibrating apparatus 1C may perform control of stopping the vibration function of the vibrating unit 34; when the gripped portion 32 is a predetermined projecting direction, stops vibration of the vibrating unit 34).  
	YAMANO further discloses a computer program for causing a computer to execute the method described above (YAMANO, ¶[0056]: a program stored in RAM/ROM during execution of the CPU).

Claim 2
YAMANO discloses all the elements as stated in Claim 1 and further discloses wherein the predetermined condition is a state in which screen display is not performed (YAMANO, FIGS. 1 and 3; ¶ [0090]: stop functions of the whole vibrating apparatus 1C when it is detected that the vibrating apparatus 1C is put into a non-usage state; i.e., screen display of the electronic equipment 2 is not performed).  

Claim 3
YAMANO discloses all the elements as stated in Claim 1 and further discloses wherein the predetermined condition is a state in which the content is not reproduced and screen display is not performed (YAMANO, FIGS. 1 and 3; ¶ [0090]: stop functions of the whole vibrating apparatus 1C when it is detected that the vibrating apparatus 1C is put into a non-usage state; i.e., screen display of the electronic equipment 2 is not performed and the content is not reproduced from the electronic equipment 2).  

Claim 6
YAMANO discloses all the elements as stated in Claim 1 and further discloses a posture detection sensor configured to detect a posture of the own apparatus, wherein the predetermined condition is that the posture detection sensor detects that the own apparatus is placed on a predetermined place (YAMANO, FIGS. 7-8; ¶¶ [0086]-[0093], and [0097]: detect a case where the vibrating apparatus 1C is put into a normal usage state as illustrated in FIG. 7(A), put into a non-usage state as illustrated in FIG. 7(B), or used as a stand as illustrated in FIG. 7(C) based on the projecting direction of the 

Claim 9
YAMANO discloses all the elements as stated in Claim 1 and further discloses wherein the content is music content (YAMANO, FIG. 2; ¶ [0068]: when the electronic equipment 2 executes content such as movie, and the vibrating apparatus 1A causes the vibrating unit 14 to vibrate based on the sound signal; also, it is well known in the art that the sound signal in a movie including music content).  

Claim 10
YAMANO discloses all the elements as stated in Claim 9 and further discloses wherein the content is music content accompanied by displaying a moving image (YAMANO, FIGS. 1-2; ¶ [0068]: when the electronic equipment 2 executes content such as movie, and the vibrating apparatus 1A causes the vibrating unit 14 to vibrate based on the sound signal; also, it is well known in the art that a movie including a moving image and music content; ¶ [0088]: the operator 3 views content such as a moving image with the electronic equipment 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over YAMANO in view of SEIGO (JP 2015-7836 A, published on 01/15/2015), hereinafter SEIGO.

Claim 4
YAMANO discloses all the elements as stated in Claim 1 and further discloses wherein the predetermined condition is that operation on a user interface  (YAMANO, FIGS. 2 and 4A; ¶¶ [0059] and [0034]-[0035]: the mode switching switch 124 is a switch for selecting signal processing to be applied to the sound signal according to the type of content at the signal processing unit 108; the signal processing unit 108 controls vibration at the vibrating unit 14 by emphasizing or deemphasizing different types of variation according to the selection of switch 124; the output switching switch 126 is a switch for selecting which of vibration and sound output is to be output at the vibrating unit 14 and the sound output unit 104; i.e., based on operation on a user interface, e.g., switch 124 or 126, some types of variation will be restricted or variation are completely turned off when "vibration off" is selected in switch 126).
wherein the predetermined condition is that operation on a user interface accompanied by the vibration of the vibration unit is performed during reproduction of the content.
SEIGO discloses a system and a method for utilizing haptic effect (SEIGO, ¶ [0001]), wherein the predetermined condition is that operation on a user interface accompanied by the vibration of the vibration unit is performed during reproduction of the content (SEIGO, S101, S102, S103, S104, S201, S202, S203, S204 in FIG. 2; FIGS. 4-7; ¶¶ [0027]-[0033], [0044], [0047]-[0048], [0054[, and [0059]: the information output control unit 21 outputs a vibration command in accordance with the music data to the vibration unit 60 during the music reproduction (first information processing); when there is an interruption of the second information processing in S102, it is determined whether or not the second information processing has a higher priority than the first information processing related to the music reproduction (S103) according to priority table in FIG. 4; when it is determined that the second information processing (e.g., an operation (user input) received by the input unit 10 or displaying a dialog box to prompt the user for some input) has a higher priority than the first information processing, the vibration (first tactile factor) generated along with the first information processing (e.g., music reproduction) is attenuated/restricted, and then vibration (second tactile factor) accompanying the second information processing is generated).
YAMANO and SEIGO are analogous art because they are from the same field of endeavor, a system and a method for utilizing haptic effect.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of SEIGO to YAMANO.  Motivation for doing so 
	
Claim 5
YAMANO in view of SEIGO discloses all the elements as stated in Claim 4 and further discloses wherein the user interface is a user interface for receiving input of characters (SEIGO, S101, S102, S103, S104, S201, S202, S203, S204 in FIG. 2; FIGS. 4-7; ¶¶ [0027]-[0033], [0044], [0047]-[0048], [0054[, and [0059]: when a user input received by the input unit 10 or displaying a dialog box to prompt the user for some input, the vibration generated along with music reproduction is attenuated/restricted; it is also well known in the art that the user interface for receiving a user input includes a user interface for receiving input of characters2).
Motivation for doing so would allow a user to easily discriminate tactile sensation associated with a user interface regardless of which application that generates the tactile effect is executed, and allow the user to easily distinguish and recognize which information processing based vibration (SEIGO, ¶¶ [0049], [0062], and [0006]-[0007]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over YAMANO in view of Tanaka (US 2014/0217828 A1, published on 08/07/2014), hereinafter Tanaka.

Claim 7
YAMANO discloses all the elements as stated in Claim 1 except failing to explicitly disclose wherein the predetermined condition is that contactless power feeding is detected.
	Tanaka teaches a system and a method relating to vibration control (Tanaka, ¶ [0001]), wherein the predetermined condition is that contactless power feeding is detected (Tanaka, S301, S305, and S312 in FIG. 3; ¶¶ [0028], [0030]-[0033], and [0043]-[0044]: when a wireless power transmitter is detected in S301, acquires control information from the wireless power transmitter in S304 and determines whether the power receiver is playing music in S305; when the power receiver is playing music, the process proceeds to S312, and the inhibiting unit inhibits the vibrating unit from vibrating).
YAMANO and Tanaka are analogous art because they are from the same field of endeavor, a system and a method relating to vibration control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Tanaka to YAMANO.  Motivation for doing so would prevent a possibility of reducing the wireless power supply efficiency due to.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YAMANO in view of Tanaka as applied to Claim 7 above, and further in view of DOW et al. (US 2015/0303732 A1, published on 10/22/2015), hereinafter DOW.

Claim 8
YAMANO in view of Tanaka discloses all the elements as stated in Claim 7 and further discloses wherein in a case where contactless power feeding is performed, the control unit determine  (Tanaka, S301 an S304 in FIG. 3; ¶¶ [0028], [0030]-[0031], [0033], and [0003]: when a wireless power transmitter is detected in S301, acquires control information (e.g., positional information on the wireless power-receiving unit and configuration information on the power transmitting unit) from the wireless power transmitter in S304; suppressing a decrease in the power supply efficiency by enlarging a region where the power supply efficiency is high by the use of a movable power-supply coil or the use of a plurality of power-supply coils).
YAMANO in view of Tanaka fails to explicitly disclose wherein in a case where contactless power feeding is performed, the control unit vibrates the vibration unit to move the own apparatus to a position at which charging is performed with high efficiency.
DOW teaches a system and a method for utilizing vibration (DOW, ¶ [0002]), wherein in a case where contactless power feeding is performed, the control unit vibrates the vibration unit to move the own apparatus to a position at which charging is performed with high efficiency (DOW, FIG. 4A; ¶¶ [0029] and [0052]: vectored direction achieved through the use of a multi-axis vibration unit would allow autonomous movement of the main device towards an optimal location on the surface of a charging device, such as a charging pad; when charging, the charging device puts energy into the main device though charging technologies such as inductive charging 
YAMANO in view of Tanaka, and DOW are analogous art because they are from the same field of endeavor, a system and a method for utilizing vibration.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of DOW to YAMANO in view of Tanaka.  Motivation for doing so would facilitate more efficient charging (DOW, ¶¶ [0029] and [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        


						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶¶ [0015]-[0131] in WO 2015/186394 A1 is equivalent to ¶¶ [0036]-[0152] in US 2017/0136354 A1.
        2 See, for example, US 2012/0256858 A1 to SUDO, published on 10/11/2012, ¶¶ [0045]-[0046].